DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-20 are currently pending.

Claim Objections

Claim 18 and 19 objected to because of the following informalities:
  
Claim 18 recites the limitation “ The method of Claim 18” in line 1. A claim cannot be dependent on itself. For examination purposes Claim 18 will be read as if dependent on Claim 17, which will bring the claim into similar form as system claim 9.

Claim 19 recites the limitation “ The method of Claim 19” in line 1. A claim cannot be dependent on itself. For examination purposes Claim 19 will be read as if dependent on Claim 18, which will bring the claim into similar form as system claim 10.

Appropriate correction is required.

Examiner Suggestions

The examiner suggests the changes to Claims 5, 6, 9, and 10

Claim 5: The system of claim 1, wherein the hardware processor configured to identify the state of the item carrier for each of the filtered acceleration data points is further  configured to analyze the filtered acceleration data points to determine whether the item carrier is taking steps based on comparing the filtered acceleration data points to an acceleration threshold.

Claim 6: The system of claim 1, wherein the hardware processor configured to verify the identified state of the item carrier for each of the filtered  acceleration data points is further  configured to: apply, for the each of the received acceleration data points, an algorithm to the acceleration data points within a threshold period of  each of the filtered  acceleration data points, and determine, for the each of the received acceleration data points, that the identified state is consistent with the acceleration data points within the threshold period of the each of the filtered  acceleration data points.

Claim 10: The system of claim 9, wherein the hardware processor configured to identify the at least one driving action taken by the item carrier is further  configured to: generate a plurality of vectors between a first set of data points and a second set of data points; identify at least one angle between the generated plurality of vectors; and select one of the turning and reversing driving action based at least in part on the identified at least one angle.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the memory circuit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a memory circuit.” The dependent claims 12-19 inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.

Claim 13 recites the limitation "the hardware processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a hardware processor.”

Claim 17 recites the limitation "the hardware processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a hardware processor.”

Claim 20 recites the limitation "the memory circuit" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a memory circuit.”

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a system or method, which is one of the statutory categories of invention. ( Step 1: YES).

The examiner has identified system Claim 1 as the claim that represents the claimed invention and is similar to method Claim 11 and CRM Claim 20. Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea):


A system for analyzing a route traveled by an item carrier, comprising: a communication circuit configured to receive data points via a communication link; a memory circuit configured to store location data points and acceleration data points received from one or more sensors; and a hardware processor configured to: receive the location and the acceleration data points from the one or more sensors, store the location and acceleration data points in the memory circuit, filter the stored location data points to remove a subset of location data points that represent or indicate scatter, identify the route traveled by the item carrier, filter the stored acceleration data points, identify a state of the item carrier for each of the filtered acceleration data points based on an analysis of the filtered acceleration data points, and verify the identified state of the item carrier for each of the filtered acceleration data points.


which is a process that, under broadest reasonable interpretation, covers performance
of the limitation(s) as a certain method of organizing human activity (managing personal behavior or relationships or interactions between people) of tracking and analyzing delivery routes, which includes following rules or instructions and business relations.

If a claim, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of managing personal behavior or relationships or interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.

Accordingly, the claim recites an abstract idea. ( Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application because the limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extrasolution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The system, communication circuit, communication link, memory circuit, and hardware processor are just using generic computer components (in addition the non-transitory CRM and computer processor of Claim 20) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception using generic computer components. Additionally, the receiving of location and acceleration data points from the one or more sensors of claims 1, 11, and 20 are insignificant extrasolution activity to the judicial exception that is appended to an abstract idea and is not indicative of integration into a practical application. Accordingly, these additional, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 1 is directed to an abstract idea without a practical application. (Step 2a-Prong2: NO. The additional claimed elements are not integrated into a practical application.)

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately, and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Moreover, the additional elements recited are known and conventional computing elements (system, communication link, memory circuit, and hardware processor, and non-transitory CRM.  See [0058] – [0061] of the specification describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy statutory disclosure requirements.) Furthermore, the receiving uploaded data points from one or more sensors is insignificant extra solution activity to the judicial exception as evidenced by MPEP 2106.05 (d) (II) noting: “receiving or transmitting data over a network”, “electronic recordkeeping”, and “storing and retrieving information in a memory”).  Mere instructions to implement an abstract idea on or with the use of generic computer components and appending limitations that are well-understood, routine, and conventional, cannot provide an inventive concept - rendering the claim patent ineligible. Thus Claim 1 is not patent eligible. ( Step 2B: NO. The claims do not provide significantly more.)

The dependent claims, claims 2-10 and 12-19, further define the abstract idea that is present in the independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that add significantly more to the abstract idea. The elements of Claim 2 and 12 – global positioning system (GPS), GPS device, and vehicle are just using generic computer components to further implement the abstract idea; Claim 3 and 13 – GPS, and hardware processor are just using generic computer components to further implement the abstract idea; Claim 5 – hardware processor is just using generic computer components to further implement the abstract idea; Claim 6 – hardware processor is just using generic computer components to further implement the abstract idea, and the received acceleration data points amounts to insignificant extrasolution activity to the judicial exception and are well-understood, routine, and conventional as described in the analysis of Claim 1; Claim 8 and 17 – hardware processor is just using generic computer components to further implement the abstract idea; Claim 10 – hardware processor is just using generic computer components to further implement the abstract idea) that integrate the abstract idea into a practical application or are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20150226563) in view of Perl (US 20190102840) and Deng (US 20210375074).

Claim 1:

Cox teaches:

	A system for analyzing a route traveled by an item carrier, comprising:
	
(Cox – [0013] – “some embodiments include a system and method for analyzing route information of a vehicle.”)

a communication circuit configured to receive data points via a communication link;

(Cox – [0017] – “The vehicle interface can include a wireless transmitter to communicate the on-board diagnostic information to the computing destination.” [0040] – “the wireless communication device 250 can transmit and receive data using a cellular communication medium. In variation, the wireless communication device 250 can transmit and receive data using a local communication medium, such as provided under a Wireless Fidelity ("Wi-Fi") protocol (e.g., 802.11(a), (b), (g) or (n)) or Bluetooth. When implemented with the local communication medium, the vehicle monitor device 20 can alternatively communicate with network services 201 using an access point or an intermediary device (e.g., mobile device 70).” [0056] – “The vehicle device interface 310 can link with one or multiple vehicle monitor devices 20 (See FIG. 1, FIG. 2A and FIG. 2B) in order to receive vehicle information 301 from a corresponding vehicle. As described with a prior example, the vehicle information 301 can include one or more of (i) GPS information 312, (ii) OBD data 313, and/or (iii) motion data 317.)

a memory circuit configured to store location data points and acceleration data points received from one or more sensors; and

(Cox –  [0042] – “Still further, the vehicle data 255 and/or the identifier 251 can be stored in the memory resource.” [0044] – “the vehicle data 255 can include motion data 270, which can be obtained from one or more accelerometers 220 and/or gyroscope 230. Accordingly, the motion data 270 can include acceleration data 271 obtained from one or more of the accelerometers 220.” [0045] – “Additionally, the vehicle data 255 can include GPS data 276 which identifies the location of the vehicle 10.”)

a hardware processor configured to: receive the location and the acceleration data points from the one or more sensors,

(Cox – [0023] – “Furthermore, one or more embodiments described herein may be implemented through instructions that are executable by one or more processors.” [0029] – “In one implementation, the vehicle monitor device 20 includes one or more accelerometers, which can generate data representing motion data 23. The motion data 23 can identify, for example, vehicle acceleration (including braking and directional acceleration). In another implementation, the vehicle monitor device 20 includes a Global Positioning System component that provides location information ("GPS data 25") regarding the position of the vehicle 10.” [0039] – “FIG. 2A illustrates an example hardware implementation of vehicle monitor device 20, according to one or more embodiments. In an example such as shown by FIG. 2A, vehicle monitor device 20 includes an on-board data interface ("OBD interface 210"), accelerometer 220, a gyroscope 230, a GPS component 240, a processing resource 245, a wireless communication device 250 and a memory resource 252. The wireless communication device 250 can enable wireless transmission and exchange of data between the vehicle monitor device 20 and one or more network services 201 (e.g., route analysis system 30 or usage profiling system 40 in FIG. 1).”)

store the location and acceleration data points in the memory circuit,

(Cox – [0042] – “Still further, the vehicle data 255 and/or the identifier 251 can be stored in the memory resource.” [0044] – “the vehicle data 255 can include motion data 270, which can be obtained from one or more accelerometers 220 and/or gyroscope 230. Accordingly, the motion data 270 can include acceleration data 271 obtained from one or more of the accelerometers 220.” [0045] – “Additionally, the vehicle data 255 can include GPS data 276 which identifies the location of the vehicle 10.” [Fig. 4] As shown below.)


    PNG
    media_image1.png
    736
    633
    media_image1.png
    Greyscale


	identify the route traveled by the item carrier,

(Cox – [0060] – “Accordingly, the vehicle tracker 320 can output data that corresponds to an actual route 345 taken by the driver. Additionally, the vehicle tracker 320 can output data that identifies the start and end points 343 for the route taken ( or being taken). In some variations, data communicated to the vehicle tracker 320 can identify a route 345 that is likely being taken by the vehicle in real-time, meaning identification of the route 345 occurs before the route is completed.” [0061] – “Alternatively, the vehicle tracker 320 can store routes 345 taken by the vehicle in a route history store 347 for subsequent use and analysis. In such an implementation, the route analysis system 30 analyzes routes after they have been completed. For example, the route analysis component 340 can make determinations based on historical logs (as provided by the route history store 347) to determine start and end points 343 and/or routes 345 actually taken by the vehicle.)

identify a state of the item carrier for each of the [filtered] acceleration data points based on an analysis of the [filtered] acceleration data points, and

(Cox – [0044] – “The acceleration data 271 can include data that (i) identifies the acceleration of the vehicle to a given speed, (ii) data that identifies de-acceleration events ( e.g., braking), including an amount of de-acceleration, and (iii) data that identifies the vehicle turning or otherwise undergoing lateral movement or acceleration.” [0072] – “By way of example, motion data 317 can be used to detect and measure braking and acceleration events. The fuel calculation component 330 can analyze braking and acceleration events to detect when the driver over-braked or accelerated too quickly, thereby negatively affecting the vehicle's fuel consumption.” [0085] - By way of example, the motion characteristics can include characteristics (e.g., magnitude and/or duration) of braking, magnitude of braking at different speeds, braking pattern, acceleration pattern, and/or average speed on specific roadways or different types or roadways ( e.g., roadways with different speed limits).” [0098] – “Still further, the fuel efficiency can be estimated from a combination of data, such as from motion data 317 (which can provide speed, acceleration, stopping etc.)” [0119] – “the vehicle information 401 can be used to obtain, for example, (i) braking frequency, (ii) stopping distance, (iii) braking magnitude, (iv) acceleration profiles, (v) RPMs typically used, and (vi) speed or speed under particular conditions or roadways. Examples further recognize that many parameters available through OBD data can inherently be distinctive of a particular driver or driver type (aggressive, careful, etc.).”

Cox, though teaching acceleration data points, does not teach filtered acceleration data points, however Perl, in the same field of endeavor, teaches:

	filtered acceleration data points

(Perl – [0067] – “Subsequently, acceleration and orientation undergo a suitable process aimed at providing: i) a rough calibration, by subtracting from their values the observed trimmed mean measured at null speed (namely, when the car is stationary); ii) cleaning and smoothing the signals using a moving average filter, obtained by replacing each data point with the average of its neighboring points; iii) an adapted rotation of the three axes to identify the correct directions whenever the smartphone's local coordinate system does not coincide with the car's coordinate system.”)

Perl shows the use of filtered acceleration data points in a route information analysis system was known in the art prior to the time of the invention.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on the individual element  or function but in the very combination itself; that is in the substitution of the filtered acceleration points of Perl for the acceleration data points of Cox.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Additionally, Cox does not explicitly teach, however Perl teaches:

filter the stored location data points to remove a subset of location data points that represent or indicate scatter,

(Perl - [0068-0070] – “In a second step, the cleaning of GPS coordinates is performed by the system 1, since several factors affect the accuracy of GPS positioning, such as, for example, the GPS receiver unit quality (antenna, number of channels, position algorithms), the position of the satellites at the recording time, the characteristics of the surrounding landscape (reflections, enclosed spaces, atmospheric effects, obstructions in the sky), some pre-processing steps aimed at cleaning up GPS coordinates from quantization and other kinds of noise being adopted. The cleaning can be subdivided into the following 5 categories: (1) Cycle removal; (2) Spurious path removal; (3) Closed-range position handling; (4) Straight road identification and projection; and (5) Curvilinear road identification and projection.”)

filter the stored acceleration data points,

(Perl – [0067] – “Subsequently, acceleration and orientation undergo a suitable process aimed at providing: i) a rough calibration, by subtracting from their values the observed trimmed mean measured at null speed (namely, when the car is stationary); ii) cleaning and smoothing the signals using a moving average filter, obtained by replacing each data point with the average of its neighboring points; iii) an adapted rotation of the three axes to identify the correct directions whenever the smartphone's local coordinate system does not coincide with the car's coordinate system.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified route information system of Cox with the route information system of Perl in order to improve the accuracy of the dataset as inferred from Perl [0066-0067].

Additionally, Cox does not explicitly teach, however Deng, in the same field of endeavor, teaches:

verify the identified state of the item carrier for each of the [filtered acceleration] data points.

(Deng – [0006] – “the sensor is combined with the GPS for positioning. The sensor is responsible for identifying moving and stationary motions and starting the GPS so as to compare positions based on location information and confirm whether the vehicle is moving.”)

Examiner Note: The data points are not identical to those required in the claim. However, Perl shows the use of filtered acceleration data points in a route information analysis system was known in the art prior to the time of the invention.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on the individual element  or function but in the very combination itself; that is in the substitution of the filtered acceleration points of Perl for the GPS and sensor data points of Deng. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 2:

Cox in combination with the references taught in Claim 1 teach those respective limitations.

Cox teaches:

wherein the location data points comprise global positioning system (GPS) location data points received from a GPS device carried by the item carrier or placed within a vehicle driven by the item carrier.

(Cox – [0017] – “The vehicle interface can include a wireless transmitter to communicate the on-board diagnostic information to the computing destination.” [0040] – “the wireless communication device 250 can transmit and receive data using a cellular communication medium. In variation, the wireless communication device 250 can transmit and receive data using a local communication medium, such as provided under a Wireless Fidelity ("Wi-Fi") protocol (e.g., 802.11(a), (b), (g) or (n)) or Bluetooth. When implemented with the local communication medium, the vehicle monitor device 20 can alternatively communicate with network services 201 using an access point or an intermediary device (e.g., mobile device 70).” [0056] – “The vehicle device interface 310 can link with one or multiple vehicle monitor devices 20 (See FIG. 1, FIG. 2A and FIG. 2B) in order to receive vehicle information 301 from a corresponding vehicle. As described with a prior example, the vehicle information 301 can include one or more of (i) GPS information 312, (ii) OBD data 313, and/or (iii) motion data 317.)

Claim 3:

Cox in combination with the references taught in Claim 1 teach those respective limitations.

Cox teaches:

wherein the [filtered] acceleration data points comprise GPS location and time data points and

(Cox – [0042] – “the vehicle data 255 can be correlated by time and/or vehicle position and then stored in the memory resource 252.” [0044] – “Still further, the vehicle data 255 can include motion data 270, which can be obtained from one or more accelerometers 220 and/or gyroscope 230. Accordingly, the motion data 270 can include acceleration data 271 obtained from one or more of the accelerometers 220.)

Examiner Note: Perl shows the use of filtered acceleration data points in a route information analysis system was known in the art prior to the time of the invention.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on the individual element  or function but in the very combination itself; that is in the substitution of the filtered acceleration points of Perl for the acceleration data points of Cox. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Cox does not explicitly teach, however Perl teaches:

wherein the hardware processor is further configured to determine acceleration values based on analyzing the GPS location and time data points.

(Perl – [0085] – “In conclusion, the system 1 comprises a suite of variants each providing a different way of measuring the queried variables, as listed in Table 2.” [Table 2] – See in particular the use of GPS location data and time data in calculating vaccel_from_vspeed.)


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified route information system of Cox with the route information system of Perl in order to cost-effectively improve collection of driving data as inferred from Perl [0024].

Claim 4:

Cox in combination with the references taught in Claim 1 teach those respective limitations. Cox also teaches:

wherein the identified state of the item carrier is one of walking, stopped, and driving.

(Cox - [0012] – “Examples described herein provide for a vehicle monitor device that obtains various kinds of information in the context of a vehicle that is being driven.” [0098] – “Still further, the fuel efficiency can be estimated from a combination of data, such as from motion data 317 (which can provide speed, acceleration, stopping etc.) and GPS data 312 (which can provide distance driven).” [0116] – “The route analysis system 30 can communicate fuel stop recommendations to the user. Further, in one embodiment, the fuel stop recommendations can be communicated when the vehicle is being driven.”

Claim 6:

Cox in combination with the references taught in Claim 1 teach those respective limitations. Cox teaches:

wherein the hardware processor configured to track data points

(Cox – [0023] – “Furthermore, one or more embodiments described herein may be implemented through instructions that are executable by one or more processors.” [0029] – “In one implementation, the vehicle monitor device 20 includes one or more accelerometers, which can generate data representing motion data 23. The motion data 23 can identify, for example, vehicle acceleration (including braking and directional acceleration). In another implementation, the vehicle monitor device 20 includes a Global Positioning System component that provides location information ("GPS data 25") regarding the position of the vehicle 10.”)

Cox does not explicitly teach, however Deng, in the same field of endeavor, teaches:

verify the identified state of the item carrier for each of the received acceleration data points

(Deng – [0006] – “the sensor is combined with the GPS for positioning. The sensor is responsible for identifying moving and stationary motions and starting the GPS so as to compare positions based on location information and confirm whether the vehicle is moving.”

[comprises the hardware processor configured to]: apply, for the each of the received acceleration data points, an algorithm to the acceleration data points within a threshold period of the each of the received acceleration data points, and

(Deng – [0006] – “The sensor is responsible for identifying moving and stationary motions and starting the GPS so as to compare positions based on location information and confirm whether the vehicle is moving. This identification method relies more on data acquired by the GPS. It is advantageous in that no misidentification can arise, but it is disadvantageous in that the defect of the algorithm in the sensor's identification for moving and stationary motions can cause the system where the GPS is located to start frequently … information on the current position is periodically reported through the data acquired by the GPS, and the alert function is realized by a distance difference resulted from comparing the positions.”)

determine, for the each of the received acceleration data points, that the identified state is consistent with the acceleration data points within the threshold period of the each of the received acceleration data points.

(Deng – [0006] – “The sensor is responsible for identifying moving and stationary motions and starting the GPS so as to compare positions based on location information and confirm whether the vehicle is moving. This identification method relies more on data acquired by the GPS. It is advantageous in that no misidentification can arise, but it is disadvantageous in that the defect of the algorithm in the sensor's identification for moving and stationary motions can cause the system where the GPS is located to start frequently … information on the current position is periodically reported through the data acquired by the GPS, and the alert function is realized by a distance difference resulted from comparing the positions.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified route information system of Cox with the movement identification system of Deng in order to improve data validity by ensuring “that no misidentification can arise.” (Deng [0006])


Claim 7:

Cox in combination with the references taught in Claim 1 teach those respective limitations. Cox also teaches:

wherein the identified state of the item carrier is one of driving, turning, and reversing.

(Cox – [0012] – “Examples described herein provide for a vehicle monitor device that obtains various kinds of information in the context of a vehicle that is being driven.” [0029] – “The motion data 23 can identify, for example, vehicle acceleration (including braking and directional acceleration” [0044] – “The acceleration data 271 can include data that (i) identifies the acceleration of the vehicle to a given speed, (ii) data that identifies de-acceleration events ( e.g., braking), including an amount of de-acceleration, and (iii) data that identifies the vehicle turning or otherwise undergoing lateral movement or acceleration.

Claim 8:

Cox in combination with the references taught in Claim 1 teach those respective limitations. Cox also teaches:

wherein when the identified state of the item carrier is driving, the hardware processor is further configured to identify at least one driving action taken by the item carrier.

(Cox – [0012] – “Examples described herein provide for a vehicle monitor device that obtains various kinds of information in the context of a vehicle that is being driven.” [0044] – “The acceleration data 271 can include data that (i) identifies the acceleration of the vehicle to a given speed, (ii) data that identifies de-acceleration events ( e.g., braking), including an amount of de-acceleration, and (iii) data that identifies the vehicle turning or otherwise undergoing lateral movement or acceleration.)

Claim 9:

Cox in combination with the references taught in Claim 8 teach those respective limitations. Cox also teaches:

wherein the at least one driving action comprises at least one of turning, reversing, aggressive accelerating, and aggressive decelerating.

(Cox – [0029] – “The motion data 23 can identify, for example, vehicle acceleration (including braking and directional acceleration” [0044] – “The acceleration data 271 can include data that (i) identifies the acceleration of the vehicle to a given speed, (ii) data that identifies de-acceleration events ( e.g., braking), including an amount of de-acceleration, and (iii) data that identifies the vehicle turning or otherwise undergoing lateral movement or acceleration.  [0072] – “By way of example, motion data 317 can be used to detect and measure braking and acceleration events. The fuel calculation component 330 can analyze braking and acceleration events to detect when the driver over-braked or accelerated too quickly, thereby negatively affecting the vehicle's fuel consumption.”)

Claim 10:

Cox in combination with the references taught in Claim 9 teach those respective limitations. Cox also teaches:

wherein the hardware processor configured to identify the at least one driving action taken by the item carrier comprises the hardware processor configured to:

(Cox – [0012] – “Examples described herein provide for a vehicle monitor device that obtains various kinds of information in the context of a vehicle that is being driven.” [0044] – “The acceleration data 271 can include data that (i) identifies the acceleration of the vehicle to a given speed, (ii) data that identifies de-acceleration events ( e.g., braking), including an amount of de-acceleration, and (iii) data that identifies the vehicle turning or otherwise undergoing lateral movement or acceleration.)

Cox does not explicitly teach, however Perl, in the same field of endeavor, teaches:

generate a plurality of vectors between a first set of data points and a second set of data points;

(Perl – [0063] – “Using only the three inputs of the system 1, namely the vehicle's lateral force of acceleration, rotation rate around its vertical axis and its forward velocity v, the system 1 is be able to detect and classify, e.g., a turn. Taking in filtered and cleaned data (meaning, sensory data filtered and cleaned as described below), an end point detection unit can generate appropriate output signal vectors for the automated classification process of the system 1.”

identify at least one angle between the generated plurality of vectors; and

(Perl – [Table 2] – See especially formula for speed_tran_sign, and footnote: “VectorAngle(a, b) = (arctan a2, a1) - (arctan b2, b1) is the routine actually used to compute the angle between two vectors a and b; the main difference with the well-known use of arctan function is that it preserves the signed orientation of one vector w.r.t the other one.”)

select one of the turning and reversing driving action based at least in part on the identified at least one angle.

(Perl – [0068] – “The system 1 is, for example, able to detect lateral maneuvers or turns and classify them by a certain measured intensity or strength level, or by other measures. Using only the three inputs of the system 1, namely the vehicle's lateral force of acceleration, rotation rate around its vertical axis and its forward velocity v, the system 1 is be able to detect and classify, e.g., a turn. Taking in filtered and cleaned data (meaning, sensory data filtered and cleaned as described below), an end point detection unit can generate appropriate output signal vectors for the automated classification process of the system 1. [0085] – “For the sake of both expository and conceptual clarity, FIG. 10 provides a pictorial representations of features vspeed_from_pos, vspeed_long, vspeed_tran, and speed_tran_sign. The reason for specializing each signal in a variety of features lies in their exclusive peculiarity of representing specific aspects of the same signal, which in turn will be exploited during their statistical elaboration.” [Fig 10] – noting how vector angles are depicted in determining a turn.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified route information system of Cox with the route information system of Perl in order to cost-effectively improve collection and analysis of driving data as inferred from Perl [0024].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20150226563) in view of Perl (US 20190102840) and Deng (US 20210375074) as applied to Claim 1 above, and in further view of Li (US 20160089080).

Claim 5:

Cox in combination with the references taught in Claim 1 teach those respective limitations. Cox also teaches:

wherein the hardware processor configured to identify the state of the item carrier for each of the [filtered] acceleration data points

(Cox – [0012] – “Examples described herein provide for a vehicle monitor device that obtains various kinds of information in the context of a vehicle that is being driven.” [0044] – “The acceleration data 271 can include data that (i) identifies the acceleration of the vehicle to a given speed, (ii) data that identifies de-acceleration events ( e.g., braking), including an amount of de-acceleration, and (iii) data that identifies the vehicle turning or otherwise undergoing lateral movement or acceleration”)

Cox does not explicitly teach, however Li teaches a known technique of:

comprises the hardware processor configured to analyze the [filtered] acceleration data points to determine whether the item carrier is taking steps based on comparing the [filtered] acceleration data points to an acceleration threshold.

(Li – [0005] – “a device that can include one or more sensors configured to detect acceleration, and one or more physical computer processors configured to at least obtain acceleration data from the one or more sensors for a time interval, determine that the acceleration data is not indicative of a non-step-related activity” [0009] – “The one or more processors can be configured to at least identify a plurality of steps during a time window, determine that the user is performing a stepping activity when the plurality of steps during the time window are above a threshold number, and determine that the user is not performing a stepping activity when the plurality of steps during the time window are not above the threshold number.” [0028] – “Many conventional step-counting devices use 2-axis accelerometer data to detect and count steps. Peaks in the data exceeding some threshold can trigger detection and counting of a step.” [0029] – “By analyzing acceleration data in 3-dimensional space (e.g., as provided by a 3-axis accelerometer, an accelerometer and a gyroscope in combination, etc.), signatures of non-step-related data can be identified even in situations where data from a t-axis accelerometer is easily confusable for step-related data. For example, a user may wear a step counting device while driving, and the step counting device may generate or obtain acceleration data.”)

Examiner Note: The data points are not identical to those required in the claim. However, Perl shows the use of filtered acceleration data points in a route information analysis system was known in the art prior to the time of the invention.  Therefore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on the individual element  or function but in the very combination itself; that is in the substitution of the filtered acceleration points of Perl for the acceleration data points of Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


The known technique of Li is applicable to the route information system of Cox as they both share characteristics and capabilities, namely, they are directed toward use of acceleration data to determine activities performed by the user.

Therefore, it would be recognized that applying the technique of Li to the teachings of Cox would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying the activity detection triggers based on acceleration data thresholds would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for improved accuracy and more efficient activity determination as inferred from Li [0027-0029]

Claim 11:

Cox teaches:

A method of analyzing a route traveled by an item carrier, the method comprising:

(Cox – [0013] – “a system and method for analyzing route information of a vehicle.”)

The remainder of this claim is rejected using the same rational as Claim 1

Claim 12:

Cox in combination with the references taught in Claim 11 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 2.

Claim 13:

Cox in combination with the references taught in Claim 11 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 3.

Claim 14:

Cox in combination with the references taught in Claim 11 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 4.

Claim 15:

Cox in combination with the references taught in Claim 11 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 5.

Claim 16:

Cox in combination with the references taught in Claim 11 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 6.

Claim 17:

Cox in combination with the references taught in Claim 11 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 8.

Claim 18:

Cox in combination with the references taught in Claim 17 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 9.

Claim 19:

Cox in combination with the references taught in Claim 18 teach those respective limitations.
	
	This claim is rejected using the same rational as Claim 10.

Claim 20:

Cox teaches:

A non-transitory computer readable medium comprising instruction that, when implemented by at least one computer processor, cause the computer processor to perform the steps of:

(Cox – [0023] – “Furthermore, one or more embodiments described herein may be implemented through instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium.)
	
	The remainder of this claim is rejected using the same rational as Claim 1.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Samarthyam – US 20220169258 – references vehicle tracking and state determination

Kerecsen – US 20200294401 – references collecting and analyzing vehicle sensor data




Willis – US 20110202305 – references monitoring driving performance through a mobile device


Davidson  - US 10540830 – references use of sensor and devices for gathering fleet data

Memani – US 10259466 – references vehicle state determination from data


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628